Westbrook, J.
The stipulation between the attorneys admits that the defendants, on the 12th day of October, 1871, made their check for the sum of $1,690, on the Sixth National Bank, payable to the order of Weston ■& Schlichting.
The check was made for the accommodation of the payees, who paid nothing therefor, and who having received it deposited it in the Stuyvesant Bank, duly indorsed by them, the *319bank crediting them upon its books with the amount thereof. The payees, however, did not draw against the check, and on the day of its deposit the bank stopped payment and was afterward adjudged a bankrupt and the plaintiff appointed its receiver, whpj now brings a suit upon the check. The statement of the case would seem to be conclusive argument against the right to recover. The bankrupt institution which the plaintiff represents has never parted with a cent, and if a recovery is to be had it is upon the technical ground that the valueless credit it gave upon the books to the payees of the check made it a bona fide holder of the instrument.
It is conceded that the deposit and credit gave the depositors a right of action against the bank, but that question is not the one to be determined. The point is, did the credit to the depositors — from which they derived no benefit — make the bank the holder for value so as to recover against the makers ? The payees clearly could not recover, and is the assignee of the bank in any better position ?
If the institution which the plaintiff represents could be called a holder for value, it would be by the substitution of names for things. It has in fact parted with nothing, and the credit it gave the payees represents really nothing.
Without the citation of any authority, and as an original question, I should hold that the bank having parted with no value for the cheek is in no better position to maintain the action than the payees thereof. The exact question is, however, decided in the Fulton Bank agt. Phenix Bank (1 Hall, 562). The defendants are entitled to judgment.
Judgment accordingly.